Citation Nr: 1112222	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of shell fragment wounds (SFW) to the right thigh. 

2.  Entitlement to a separate compensable rating for residual scar from SFW to the right thigh.

3.  Entitlement to an evaluation in excess of 10 percent for residual scar from shell fragment wound in the right scapular area. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The jurisdiction was subsequently transferred to the Detroit, Michigan RO.     

Initially, the Board notes that the RO initially characterized the Veteran's disability as residuals of SFW to the right thigh, and it did not consider whether a separate evaluation for scar as residual of SFW to the right thigh was warranted.  It is clear to the Board that the Veteran's residuals of SFW to the right thigh include both residual scar and residual muscle injury to the right thigh that should be rated under different criteria.  To that extent, the Board has re-characterized the issues as styled on the title page. 

In May 2010, the Veteran testified before the undersigned during a Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder. 



FINDINGS OF FACT

1.  The residuals of the SFW to the right thigh are manifested by no more than a moderately-severe injury to Muscle Group XIV.  There is x-ray evidence of multiple small foreign body posterolaterally in the proximal thigh, and loss of deep fascia, but there is no evidence of involvement in more than one muscle group, or indication of loss of muscle substance, and normal firm resistance of muscles compared with sound side.

2.  The residuals of the SFW to the right thigh is also manifested by a painful scar, with tissue adherence, that measures approximately 39 square centimeters, on the right thigh. 

3.  At the May 2010 Board hearing, prior to the promulgation of a decision, the Veteran submitted testimony withdrawing his increased rating claim for residual scar on the scapula area.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of SWF to the right thigh are not met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5314, and 38 C.F.R. § 4.124a, Diagnostic Code 8411 (2010).

2.  The criteria for a separate compensable evaluation of 10 percent, and no higher, for residual scar from SFW to the right thigh are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7801 (2010). 

3.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of a higher evaluation for residual scar on the scapula area are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 , provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, RO sent the Veteran a letter in August 2008 advising the Veteran of the elements required to support a claim for increased evaluation for a service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  The letter also informed him on how VA used a schedule for rating disabilities and informed him of where the schedule was published; thereby informing him that ratings were assigned on the basis of diagnostic codes.  The letter also listed examples of the evidence that could substantiate the claims.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  In addition, the Veteran was afforded appropriate VA examination in November 2008.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non- prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

2.  Increased Rating 

The Veteran seeks an evaluation in excess of 30 percent for the residual of SFW to the right thigh.  

Disability ratings are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are; however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's right thigh residuals are currently rated as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5314.   That diagnostic code rates injury to Muscle Group XIV.  That muscle group involves the muscle used in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  Under Diagnostic Code 5314, a 30 percent disability evaluation is warranted for a moderately severe disability.  A 40 percent evaluation is provided for a severe disability.

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaints, and the objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

For purpose of the present case, the criteria of moderate, moderately severe, and severe are pertinent.  Under the rating criteria, the type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(i)-(iii).

The type of injury associated with a moderately-severe disability is through and through or deep penetrating wound by small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indicating loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  38 C.F.R. § 4.56(d)(3) (i)-(iii). 

The type of injury associated with a severe disability of muscles is a through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  A history with regard to this type of injury should include service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound and evidence of consistent complaint of cardinal signs or symptoms of muscle disability, which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track, indicating loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  38 C.F.R. § 4.56(d)(4) (i)-(iii).

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii). 

For compensable muscle group injuries that are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.  In this case, there is no evidence of involvement of muscle groups other than Muscle Group 5314.

A review of the Veteran's service treatment records shows he was injured in October 1969 by friendly fire from an M-16 rifle and he sustained multiple gunshot wounds to his right thigh.  The service treatment records concerning the treatment of the wounds are not available, but the Veteran has reported that he was first treated at a field medical station prior to being transferred to another medical facility in Japan.  The Veteran further reports that after some shrapnel fragments were removed from his leg, he underwent a skin graft on area of the wound, and he was hospitalized for five days to treat for infection and fever.  Subsequent service treatment records note that the Veteran sustained loss of tissue in his right thigh from the missile wound.  

Later service treatment records also note the Veteran's complaints of severe cramps and nerve pain at the wound site in the right thigh.  In an August 1970 consultation report, it was noted that examination of the Veteran's right thigh revealed hypersensitivity to palpitation and a four inch by five inch scar was observed on the right thigh, with hypoesthesia of the skin surrounding the scar.  The physician observed good fascia and muscle tone.  The x-ray report showed evidence of multiple metallic pieces in the right thigh.  The physician diagnosed the Veteran with an old soft tissue injury, but he did not observe any organic indication for the subjective complaints of leg cramps and pain.  The report of a June 1970 separation examination shows the Veteran had a scar on the lateral aspect of his upper right thigh from a missile wound and there was evidence of loss of muscle tissue.  It was noted that the Veteran reported chronic pain in his right thigh.  

The Veteran filed a claim for a higher evaluation for his disability in June 2008.  He was afforded a VA examination in November 2008 in conjunction with his claim.  The examination report shows the Veteran complains of sharp, burning, non-radiating pain in the area of SFW on his right thigh.  The examiner observed that the Veteran had an old healed wound with a depressed scar measuring 13 centimeters by 3 centimeters, with evidence of tissue adherence and tissue loss.  There was pain on palpitation of the scar.  The skin around the area of the old wound was hypersensitive to touch. 

The examiner also observed that the Veteran had an antalgic gait and he appeared to be in pain with walking.  There were positive findings on the Patrick test and there was tenderness on palpation.  The straight leg test was negative.  The examiner observed evidence of allodynia in the right lateral femoral cutaneous region, especially over the area of the SFW site, and in the anterior femoral cutaneous nerve.  It was noted that pain was produce with stretching of iliotibial band.  The Veteran's right quadriceps muscle measured 56 centimeters and muscle strength was reported as 4 out of 5.  There was evidence of painful movement of the right thigh.  It was noted that the Veteran's left quadriceps muscle measured 54 centimeters and muscle strength was reported as 5 out of 5.  X-ray film revealed multiple shrapnel fragments in the posterior lateral aspect of the proximal thigh.  

The examiner opined that the weakness in the Veteran's right thigh was related to the residuals of the SFW.  It was also opined that the neuropathic pain in the right thigh caused by injury to the lateral femoral cutaneous, the anterior femoral cutaneous nerve, and the iliotibial band, was related to the residuals of the SFW. 

Subsequent VA treatment records shows that the neuropathic pain in the Veteran's right thigh was secondary to nerve injury associated with right thigh disability.  See VA treatment records dated September 2008 and January 2009.  

During the May 2010 Board hearing, the Veteran testified about the constant pain in his right thigh around the site of the SFW.  He reported that he could walk less than a block because of the disability in his right thigh, he could no longer climb stairs, and he had difficulty moving from a seated position to a standing position.  The Veteran asserted that his right thigh disability was consistent with the criteria associated with a "severe" muscle injury. 

From the in-service treatment records, it is apparent that the wound was penetrating due to a high velocity missile. There were consistent complaints of the cardinal signs of muscle injury shown in service.  While the service treatment record do not reflect that the Veteran's injury included prolonged infection, the Veteran reported that he was hospitalized for five days for fever resulting from infection of the SWF.   There was no evidence of arterial or nerve involvement observed at the time of the injury, but subsequent service treatment records indicate nerve injury.   The record shows that the Veteran was placed on limited duty, but he was able to remain on duty until the termination of his active service more than a year later.  On his examination for separation from service, the Veteran reported complaints chronic pain at the site of his SWF in his right thigh.  

There is x-ray evidence of multiple small fragment remains in the posterior lateral aspect of the proximal thigh.  

The VA treatment records and the November 2008 VA examination show findings of nerve damage related to residuals of the SFW in the right thigh.  The Veteran had muscle strength of 4 out of 5, and there was no indication of muscle atrophy in the right quadriceps.  The Veteran had an antalgic gait due to pain in his right thigh, but there was no decreased range of motion reported in his right leg. The Veteran reports symptoms of constant pain with use of his right lower extremity and while at rest.  

A review of the post-service treatment records shows consistent complaints of cardinal signs and symptoms of muscle disability in chest, including pain and weakness.  See 38 C.F.R. § 4.56(c).  Although the injury does not prevent the Veteran from being employed, the Veteran has credibly stated that his disability prevented him from obtaining anything other than sedentary employment.  

Under the criteria found at 38 C.F.R. § 4.56 (and identified above), the Veteran's service-connected residuals of right thigh are no more than "moderately-severe" muscle damage.  As such, the Veteran's disability does not warrant an evaluation in excess of 30 percent under Diagnostic Code 5314.  See 38 C.F.R. § 4.73.  The record shows that he did not have an injury or residuals as described in the criteria for a disability that is "severe" muscle damage.  

The evidence does not suggest that the Veteran's damaged right quadriceps muscles have atrophied over the years since the Veteran's active service as might be suggestive of a severe muscle injury.  Although there is x-ray evidence of multiple foreign bodies in the posterior lateral aspect of the proximal thigh, there is no adhesion of scar to the lone bone.  Significantly, throughout the appeal period, the Veteran continued to be able to ambulate on his own without the assistance of orthotics or crutches.  At no time during the pendency of the appeal was his knee extension or flexion strength so impaired that he was not able to ambulate.  None of the post-service treatment records characterized the wound as causing muscle swell and hardening.  As such, symptoms reflecting a "severe" muscle injury pursuant to Diagnostic Code 5314 are not shown, and the corresponding higher ratings are not warranted.

The "moderately-severe" rating takes into consideration the functional loss due to pain and weakness under 38 C.F.R. §§ 4.40 and 4.45.  The evidence shows that disability is manifested by constant pain in his right thigh without further limitation of motion.  When considering additional functional loss, however, an evaluation in excess of a "moderately-severe" muscle injury is not warranted.  In the objective physical examination in November 2008, the Veteran only demonstrated mild decrease of muscle strength in his right leg and there was no evidence of decreased right quadriceps muscle tissue compared to the left.  In sum, a disability rating equating "severe" muscle injury is not shown for the disability resulting from residuals of SFW to the right thigh.  See 38 C.F.R. § 4.56.

The Board has considered whether the Veteran should be awarded a separate compensable evaluation for nerve damage as residual of the SWF to the right thigh under criteria associated with Diagnostic Code 8626 (neuritis of the anterior crural nerve (femoral) that affects motor function of the quadriceps extensor muscles).  See 38 C.F.R. § 4.124a.  Under Diagnostic Code 8626, an incomplete, mild paralysis warrants a 10 percent evaluation, an incomplete, moderate paralysis warrants a 20 percent evaluation, an incomplete, severe paralysis warrants a 30 percent evaluation, and a complete paralysis warrants a 40 percent evaluation.  Id.  

The Board notes that separate ratings cannot be provided for muscle damage and peripheral nerve damage at the same body part.  38 C.F.R. § 4.55(a).  The nerve damage symptomatology overlaps with that of the muscle injury and includes the same complaint of pain and weakness.  Evaluation of the same disability under multiple diagnostic codes is prohibited.  38 C.F.R. § 4.14 (2010).

A question arises as to whether the Veteran would be entitled to higher rating on the basis of the nerve injury than for the muscle injury.  The Board must answer this question in the negative.  There is no evidence that suggests complete paralysis of the anterior crural nerve, and the rating for severe incomplete paralysis under Diagnostic Code 8626 is 30 percent.  See 38 C.F.R. § 4.124a.  Hence, a higher rating would not be warranted given the current symptomatology.

It is also true that the Veteran has a scar as the residual of his injury.  A separate rating could be available if the scar was compensably disabling.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, the Veteran's residual scar is deep and painful on examination, and it involves 39 square centimeters.   As such, it does meet the criteria for a 10 percent evaluation, and not higher.  38 C.F.R. § 4.118, Diagnostic Code 7801(for claims before October 23, 2008).  Accordingly, the evidence supports the assignment of a separate 10 percent evaluation for residual scar under Diagnostic Code 7801.
Consideration has been given to assigning staged ratings.  See Hart, 21 Vet. App. 505.  However, at no time during the period under review has the disability warranted more than a 30 percent evaluation for residual of SFW to the right thigh and a 10 percent evaluation for residual scar on the right thigh.  Accordingly, "staged rating" is not appropriate in this case.

Extraschedular Ratings

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the disability associated with the residuals of the SWF to the right thigh at any time during the current appeal. That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his right thigh muscle injury and residual scar, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Consequently, the Board concludes that referral for extraschedular consideration-for either of these service-connected disabilities-is not warranted.

3. Withdrawn Issue

At the May 2010 hearing, the Veteran withdrew his appeal with respect to the increased rating claim for residual scar on the scapula area.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b).

As the Veteran has withdrawn his appeal with respect to the increased rating claim for residual scar on the scapula area, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the issue is dismissed.


ORDER

An evaluation in excess of 30 percent for residuals of SFW to the right thigh is denied. 

A separate evaluation of 10 percent, and no higher, for residual scar on the right thigh, is granted.

The appeal as to the issue of a higher evaluation for residual scar on the scapula area is dismissed. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


